Name: Commission Regulation (EEC) No 1874/85 of 4 July 1985 amending Regulation (EEC) No 262/79 as regards the products to be incorporated in concentrated butter for processing into formula B products
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  prices;  food technology
 Date Published: nan

 5 . 7 . 85 Official Journal of the European Communities No L 175/27 COMMISSION REGULATION (EEC) No 1874/85 of 4 July 1985 amending Regulation (EEC) No 262/79 as regards the products to be incorpo ­ rated in concentrated butter for processing into formula B products THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion (EEC) No 262/79 should be increased to take account of higher energy costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, HAS ADOPTED THIS REGULATION : Whereas Annex II to Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 698/85 (4), lists the products to be incorporated in concentrated butter intended for processing into formula B products ; whereas experience has shown that there are other products which may be incorporated into ice-creams ; whereas the said Annex should be extended accor ­ dingly ; Article 1 Regulation (EEC) No 262/79 is hereby amended as follows : 1 . In the first indent of the second subparagraph of Article 5 (3), 'Annex I (I), (II), (III) or (IV)' is replaced by 'Annex I (I), (II), (III), (IV) or (V)'. 2. In the second indent of the second indent of the second subparagraph of Article 5 (3), 'Annex II (I), (II) or (III)' is replaced by 'Annex II (I), (II), (III), (IV) or (V)'. 3 . In the second subparagraph of Article 18 (2), * 14 ECU' is replaced by ' 16 ECU'. Whereas the amount of the reduction referred to in the second subparagraph of Article 18 (2) of Regula ­ 4. The following is added to Annex II : 'IV. Or : (a) 250 kg of a mixture containing :  one or more components of the non-fat dry matter of milk either unprocessed or in the form of skimmed-milk powder and/or buttermilk powder which may derive from the manufacture of concentrated butter with a fat content to be determined according to FIL standard 9B : 1984. The quantity of fat above 1 % shall be deducted from the quantity of milk fat qualifying for aid and/or  wheat flour and/or  cereal starch or its derivatives such as dextrin , malto-dextrin , maltose or similar (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 41 , 16 . 2 . 1979, p. 1 . (4) OJ No L 76, 19 . 3 . 1985, p. 5 . No L 175/28 Official Journal of the European Communities 5. 7. 85 and/or  sugar (sucrose), and  a volume of nitrogen gas guaranteeing a foamy texture to the finished product, having a maximum water content of 3 %, by weight, and (b) 600 g of a compound containing at least 90 % of sitosterol and in particular 80 % of beta-sitosterol (C^H JQO = A 5-stigmasten-3 beta-01 ), as well as a maximum 9 % of campesterol (C28H4gO = A 5-ergostene-3 beta-01 ) and 1 % of other sterols in traces including stigmasterol (C29H480 = A 5,22-stigmastadien-3 beta-01 ) ; V. Or : (a) 310 kg of a mixture containing :  one or more components of the non-fat dry matter of milk either unprocessed or in the form of skimmed-milk powder and/or buttermilk powder which may derive from the manufacture of concentrated butter with a fat content to be determined according to FIL standard 9B : 1984. The quantity of fat above 1 % shall be deducted from the quantity of milk fat qualifying for the price reduc ­ tion and/or  wheat flour and/or  cereal starch or its derivatives such as dextrin, malto-de trin, maltose or similar. This mixture is dissolved or dispersed in water to obtain an aqueous phase which is emulsified with the milk fat, in which have been dissolved the products indicated in (aa), (bb) and one of the indents in (cc) of (b) below. This emulsion is then dried by the "spray" process or by another process having an equivalent effect to give a powder with a minimum milk fat content of 75 %, a maximum water content, by weight, of 2 % , and a physical structure which makes it impossible to separate the fatty phase by the action of heat up to at least 80 ° C, and (b) (aa) 10,0 kg of monoglycerides of the fatty acids C18 and/or C16 (E 471 ), at least 90 % pure, calculated as monoglycerides on the product ready for incorpora ­ tion, and meeting the requirements of Council Directive 78/663/EEC and (bb) 100 g of 6-palmitoyl-l -ascorbic acid (ascorbyl palmitate) (E 304) or of natural extracts rich in tocopherol (E 306) or of alpha-tocopherol (E 307), separate or as a mixture, meeting the requirements of Council Directive 78/664/EEC and (cc) 600 g of a compound congaining at least 90 % in sitosterol and in particular 80 % of beta-sitosterol (C29H50O = A 5-stigmasten-3 beta-01 ), as well as a maximum 9 % of campesterol (C28H480 = A 5-ergostene-3 beta-01 ) and 1 % of other sterols in traces including stigmasterol (C29H480 = A 5,22 ­ stigmastadien-3 beta-01 ).' 5. 7. 85 Official Journal of the European Communities No L 175/29 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1985 . For the Commission Frans ANDRIESSEN Vice-President